DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 objected to because of the following informalities:  
Claim 8 “to equalized mode” is believed to be in error for --to an equalized mode--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites “a command for switching”. The claim is determined to be indefinite as it is unclear how or where the command for switching is happening. There is no further clarification in the specifications or drawings. The examiner interprets the claim language as an electrical command sent to the system to switch from equalized mode to un-equalized mode. Since this action requires an electrical connection, the electrical connector channel A&B in Figs. 1-3 is understood to be the source of the command. Clarification is needed.
	Claim 11 and 14 recites “at a high acceleration pressure rise” and claim 13 recites “wherein the high acceleration is relative to the low pressure scenario”. The term “high acceleration” and “low pressure” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is therefore unclear how high or low the pressure would have to be to be experiencing these scenarios and how high or low they should be relative to each other.
	Claim 14 recites “when the EBV is too slow”. The term “too slow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is therefore unclear how slow the EBV would have to work in order to be considered too slow. Clarification is needed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Futa (US 20100050593 A1, as cited in the 09/31/2021 Information Disclosure Statement) in view of Futa (US 9234465 B2).
Regarding claim 1, Futa ‘593 teaches a system comprising:
a flow inlet conduit (44); 
a primary conduit (38) branching from the flow inlet conduit for delivering flow to a set of primary nozzles (18); 
an equalization bypass valve (EBV) (52, 56) that connects between the flow inlet conduit and a secondary conduit (40) for delivering flow to a set of secondary nozzles ([0016], “secondary outlet 40 is conveniently fluidly coupled to a secondary set of nozzles”),  wherein the EBV is connected to an equalization conduit (EC) (34-1) to apportion flow from the flow inlet conduit to the secondary conduit ([0026], piston 116 is in communication with ports 76 and channel 162 allowing the EBV valve to apportion flow to the flow inlet and secondary conduits); 
a pressure equalization solenoid (PES) (110) connected to the EC to selectively connect at least one of a servo supply pressure (PFA) conduit (34-7) or a return pressure (PDF) conduit (34-6) into fluid communication with the EC; 
an EBV rate limiting orifice (RLO) (124) connected in the PDF conduit; and
	Futa ‘593 as discussed so far, does not teach an orifice bypass valve that is connected to a bypass unit facilitating the orifice bypass valve to selectively bypass the EBV RLO. However, Futa (US 9234465 B2) teaches
a bypass conduit (Fig. 1, conduit of port 111) branching from the conduit on a first side of the EBV rate limiting orifice (112) and reconnecting to the conduit on a second side (conduit 126 connecting to supply line 118) of the EBV rate limiting orifice (122); and 
an orifice bypass valve (OBV) (128) connected to the bypass conduit, wherein the OBV acts to selectively bypass (Col. 4, line 63-67, “includes a bypass valve 128 that is positioned in response to pressure upstream and downstream pressure of the metering valve 108, to selectively divert fuel flow in the supply line 118 away from the metering valve 108”) the EBV RLO (122).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Futa (US 2010050593) to include the orifice bypass valve and the bypass conduit, as taught by Futa US 9234465), in the claimed orientation because it would maintain a constant head or pressure drop across the metering valve which contains the rate limiting orifice (Col. 5, line 2-4, “to maintain a constant head or pressure drop across the metering valve 108.”) or it would allow for fuel flow rate control (Col 4, line 54-57, “fuel flow rate to the combustor 150 is, under normal circumstances, controlled by adjusting the position of the metering valve 108, and thus the area of the first variable area flow orifice 122.”, the use of the OBV would be applicable to any orifice in a valve arrangement to achieve the cited benefits.) 

Regarding claim 2, Futa (US 20100050593 A1) in view of Futa (US 9234465 B2) as discussed so far, teaches the system as claimed and discussed above, but fails to teach wherein the orifice bypass valve includes a valve body that occludes the bypass conduit in a closed position and permits flow through the bypass conduit in an open position. However, Futa (US 9234465 B2) further teaches
the system as recited in claim 1, wherein the orifice bypass valve includes a valve body (128, Futa (US 9234465 B2)) that occludes the bypass conduit (Fig. 1, conduit of port 111) in a closed position and permits flow through the bypass conduit in an open position (Futa (US 9234465 B2), Col. 4, line 58 - Col. 5, line 4, “that is positioned in response to pressure upstream and downstream pressure of the metering valve 108”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Futa (US 20100050593 A1) in view of Futa (US 9234465 B2) to include the open and closed position of the orifice bypass valve, permitting and occluding flow through the bypass conduit because it allows for the system to selectively bypass the RLO (Col. 4, line 63-67). 

Regarding claim 3, Futa (US 20100050593 A1) in view of Futa (US 9234465 B2) teaches the system as claimed and discussed above. Futa (US 20100050593 A1) further teaches
the EBV includes a piston (116) that divides flow between the EC and the flow inlet conduit to apportion flow from the flow inlet conduit to the secondary conduit based on a pressure differential (Figs. 3-5, pressure in the flow inlet conduit is applied to the piston and apportions a flow to the EC and flow inlet conduit) between a flow meter pressure (P3) at the flow inlet conduit and a pressure (PBFN) in the EC.

Regarding claim 4, Futa (US 20100050593 A1) in view of Futa (US 9234465 B2) teaches the system as claimed and discussed above. Futa (US 20100050593 A1) further teaches
the PES includes a valve body (112) positioned to selectively connect at least one of the PFA conduit or the PDF conduit to switch the primary conduit and the secondary conduit between an equalized mode, where the primary and secondary conduits are at equal pressure, ([0029-0030], and an un-equalized mode, where the primary and secondary conduits are at unequal pressure ([0026-0028]).

Regarding claim 5, Futa (US 20100050593 A1) in view of Futa (US 9234465 B2) teaches the system as claimed and discussed above. Futa (US 20100050593 A1) further teaches
The system as recited in claim 3, wherein the pressure (PBFN) in the EC (34-1) is at least one of a PFA (pressure PBFN is in PFA conduit 34-7) or PDF. 

Regarding claim 6, Futa (US 20100050593 A1) in view of Futa (US 9234465 B2) teaches the system as claimed and as discussed above. Futa (US 20100050593 A1) further teaches
The system as recited in claim 1, further comprising an un-equalized enrichment valve (UEV) (52) that connects between the flow inlet conduit (44) and the secondary conduit (40).
	Based on the claim language, the examiner interpreted the UEV as using the combined function of fuel divider 52 and fuel divider 56 of Futa (US 20100050593 A1), however, the valve, UEV, is still its own valve. Therefore, UEV valve as fuel divider 52 reads on claim 6 as the UEV and is in fluid communication with the flow inlet conduit via conduit 34-1 and the secondary conduit is also in contact with the UEV via port 80.

Regarding claim 7, Futa (US 20100050593 A1) in view of Futa (US 9234465 B2) teaches the system as claimed and discussed above. Futa (US 20100050593 A1) further teaches
the UEV is configured to pressurize the primary conduit higher than the secondary conduit in an un-equalized mode ([0019], “FD piston 100 to return to the flow biasing position”)

Regarding claim 8, Futa (US 20100050593 A1) in view of Futa (US 9234465 B2) teaches the system as claimed and discussed above, but fails to teach wherein the OBV is configured to open more flow into the PDF conduit as pressure rises during the transition to equalized mode. However, Futa (US 9234465 B2) further teaches
the OBV (124) is configured to open more flow into the conduit as pressure rises during the transition to equalized mode (Col. 4, line 63 - Col. 5, line 4, the OBV responds to a change in pressure to open/close during one of the equalized or un-equalized mode maintain a constant pressure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to have the OBV configured to open in the event of rising pressure during the transition to equalized mode it would allow for fuel flow rate control (Col 4, line 54-57, “fuel flow rate to the combustor 150 is, under normal circumstances, controlled by adjusting the position of the metering valve 108, and thus the area of the first variable area flow orifice 122.”).

Regarding claim 9, Futa (US 20100050593 A1) in view of Futa (US 9234465 B2) teaches the system as claimed and discussed above. Futa (US 20100050593 A1) further teaches
The system as recited in claim 1, further comprising an EBV rate limiting high-pressure ([0020], “In a non-energized state, the plunger of solenoid 110 resides in a retracted position (shown in FIGS. 2, 3, 5, and 6), and valve element 112 directs pressurized fuel flow from port 90 to port 88. In so doing, remotely-actuatable valve 54 routes a predetermined high pressure to FD control chamber 106”, PFA conduit is connected to PDF conduit via port 88) orifice (109, on 34-6) connected (via port 86) in the PFA conduit (34-7). 

Regarding claim 10, Futa (US 20100050593 A1) in view of Futa (US 9234465 B2) teaches the system as claimed and discussed above. Futa (US 20100050593 A1) further teaches
The system as recited in claim 1, wherein the EBV RLO (124) is an EBV rate limiting low- pressure ([0020], “In a non-energized state, the plunger of solenoid 110 resides in a retracted position (shown in FIGS. 2, 3, 5, and 6), and valve element 112 directs pressurized fuel flow from port 90 to port 88. In so doing, remotely-actuatable valve 54 routes a predetermined high pressure to FD control chamber 106.”, port 88 leads to PDF conduit 34-6 where orifice 124 is located) orifice (124).

Regarding claim 11, Futa (US 20100050593 A1) in view of Futa (US 9234465 B2) teaches the system as claimed and discussed above. Futa (US 20100050593 A1) further teaches a method comprising:
a system as recited in claim 1, a command for switching (See 112(b) Rejection above) the system from an un-equalized mode to an equalized mode at a high acceleration pressure rise (Futa (US 20100050593 A1), “When activated by controller 26, flow equalizing override assembly 24 overrides the typical fuel distribution scheme of fuel divider system 16 and instead causes fuel divider system 16 to provide substantially equalized burn fuel flow to atomizer nozzles 18 and to air blast nozzles 20”, the system is capable of electrically controlling the state of the system through controller 26, Fig. 1).
Futa (US 20100050593 A1) in view of Futa (US 9234465 B2) does not teach a method in which there is an increase of flow through the OBV after beginning the transition from an un-equalized mode to an equalized mode. However, Futa (US 9234465 B2) further teaches 
a system as recited in claim 1, increasing flow through the OBV in response to switching the system from an un-equalized mode to an equalized mode (Futa (US 9234465 B2), Col. 4, line 63 - Col. 5, line 4, the OBV responds to a change in pressure to open/close during one of the equalized or un-equalized mode maintain a constant pressure)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to have the OBV configured to open in the event of rising pressure during the transition to equalized mode it would allow for fuel flow rate control (Col 4, line 54-57, “fuel flow rate to the combustor 150 is, under normal circumstances, controlled by adjusting the position of the metering valve 108, and thus the area of the first variable area flow orifice 122.”).

Regarding claim 12, Futa (US 20100050593 A1) in view of Futa (US 9234465 B2) teaches the method as claimed and discussed above. Futa (US 20100050593 A1) teaches
the method as recited in claim 11, wherein at a low pressure scenario in the flow inlet conduit ([0025], “As the pressure of the burn fuel supplied to port 76 ("P3") increased, the force exerted on FD piston 116 by the burn fuel supplied to port 76 eventually exceeded the cumulative force exerted on FD piston 116 by spring 118 and the burn fuel within spring cavity 122.”, where the flow inlet conduit is first experiencing a low pressure and then increases to experience a high pressure).
Futa (US 20100050593 A1) in view of Futa (US 9234465 B2) thus far does not teach a method in which a low pressure scenario does not result in the flow through the OBV increasing. However, Futa (US 9234465 B2) further teaches 
the method as recited in claim 11, wherein at a low pressure scenario in the flow inlet conduit, the flow through the OBV does not increase (Col. 4-5, “To do so, the bypass flow line 126 includes a bypass valve 128 that is positioned in response to pressure upstream and downstream pressure of the metering valve 108, to selectively divert fuel flow in the supply line 118 away from the metering valve 108, and thus the combustor 150”, flow through the OBV occurs when the OBV is open to decrease and maintain a constant pressure drop across moving across RLO 122, in the event that the pressure is already low the OBV would remain closed) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to include of a method to prevent an increase in flow in the event that the flow inlet conduit is experiencing a low pressure scenario since it would maintain a constant head or pressure drop across the metering valve which contains the rate limiting orifice (Col. 5, line 2-4, “to maintain a constant head or pressure drop across the metering valve 108.”) and it would allow for fuel flow rate control (Col 4, line 54-57, “fuel flow rate to the combustor 150 is, under normal circumstances, controlled by adjusting the position of the metering valve 108, and thus the area of the first variable area flow orifice 122.”).

Regarding claim 13, Futa (US 20100050593 A1) in view of Futa (US 9234465 B2) teaches the method as claimed and discussed above. Futa (US 20100050593 A1) in view of Futa (US 9234465 B2) thus far is silent on the high acceleration flow through the OBV. However, Futa (US 9234465 B2) teaches
the method as recited in claim 12, wherein at a high acceleration pressure rise (Col. 4, line 34-35, the high pressure pump discharges fuel at a high pressure then flowing through conduit 126 which leads to the OBV 128, the OBV opens in response to the high pressure allowing flow) the flow through the OBV (128) increases, wherein the high acceleration is relative to the low pressure scenario (See 112(b) Rejection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to include of a method that facilitates the response of the OBV allowing increased flow due to a high acceleration pressure rise because it would maintain a constant head or pressure drop across the metering valve which contains the rate limiting orifice (Col. 5, line 2-4, “to maintain a constant head or pressure drop across the metering valve 108.”) and it would allow for fuel flow rate control (Col 4, line 54-57, “fuel flow rate to the combustor 150 is, under normal circumstances, controlled by adjusting the position of the metering valve 108, and thus the area of the first variable area flow orifice 122.”).

Regarding claim 14, Futa (US 20100050593 A1) in view of Futa (US 9234465 B2) teaches the method as claimed and discussed above, but fails to teach further comprising preventing system over pressurization during the high pressure acceleration pressure rise when the EBV is too slow. However, Futa (US 9234465 B2) further teaches
The method as recited in claim 11, further comprising preventing system over pressurization (Col. 5, line 2-4, “maintain a constant head or pressure drop across the metering valve 108”) during the high pressure acceleration pressure rise (Col. 4-5, “To do so, the bypass flow line 126 includes a bypass valve 128 that is positioned in response to pressure upstream and downstream pressure of the metering valve 108, to selectively divert fuel flow in the supply line 118 away from the metering valve 108, and thus the combustor 150, back through the bypass flow line 126 to the inlet 105 of the high pressure pump 106, to maintain a constant head or pressure drop across the metering valve 108.”) when the EBV (114) is too slow (See 112(b) Rejection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as discussed so far, to further include of a method to prevent over pressurization since it would maintain a constant head or pressure drop across the metering valve which contains the rate limiting orifice (Col. 5, line 2-4, “to maintain a constant head or pressure drop across the metering valve 108.”) and it would allow for fuel flow rate control (Col 4, line 54-57, “fuel flow rate to the combustor 150 is, under normal circumstances, controlled by adjusting the position of the metering valve 108, and thus the area of the first variable area flow orifice 122.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Selladurai whose telephone number is (571)272-7160. The examiner can normally be reached Monday-Thursday 8 AM – 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NALINI EMILY SELLADURAI/Examiner, Art Unit 3741                               

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741